Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                              Jan 31 2014, 9:13 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEE:

CHRISTOPHER WOOD                                    GREGORY F. ZOELLER
New Castle, Indiana                                 Attorney General of Indiana

                                                    KARL M. SCHARNBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

CHRISTOPHER WOOD,                                   )
                                                    )
       Appellant-Petitioner,                        )
                                                    )
               vs.                                  )       No. 33A01-1310-MI-430
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Respondent.                         )


                      APPEAL FROM THE HENRY SUPERIOR COURT
                          The Honorable Kit C. Dean Crane, Judge
                              Cause No. 33C02-1308-MI-87


                                         January 31, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BRADFORD, Judge
                                    CASE SUMMARY

       Appellant-Petitioner Christopher Wood is currently incarcerated following his guilty

pleas to sexual misconduct with a minor and dissemination of material harmful to a minor.

Wood filed a habeas corpus petition alleging that he was erroneously denied forty-nine days

of presentencing credit time, a petition the trial court denied. Because Wood does not allege

that he is entitled to immediate discharge, we affirm the judgment of the trial court.

                       FACTS AND PROCEDURAL HISTORY

       On January 28, 2013, Wood pled guilty to Class B felony sexual misconduct with a

minor and Class D felony dissemination of material harmful to minors and received an

aggregate sentence of eighteen years of incarceration, five of which were suspended to

probation. On August 23, 2013, Wood filed a habeas corpus petition in Henry Circuit Court

based on an alleged erroneous denial of credit time, which petition the trial court denied on

September 3, 2013.

                             DISCUSSION AND DECISION

       Wood contends that the trial court erred in denying his request for a writ of habeas

corpus. “Every person whose liberty is restrained, under any pretense whatever, may

prosecute a writ of habeas corpus to inquire into the cause of the restraint, and shall be

delivered from the restraint if the restraint is illegal.” Ind. Code § 34-25.5-1-1. The purpose

of a writ of habeas corpus is to determine the lawfulness of the defendant’s detention.

Hardley v. State, 893 N.E.2d 740, 742 (Ind. Ct. App. 2008). A trial court must provide a writ

of habeas corpus if a petitioner is unlawfully incarcerated and entitled to immediate release.


                                              2
Id. Wood alleges only that he was erroneously denied forty-nine days of presentencing credit

time, not that he is entitled to immediate discharge. As the Indiana Supreme Court has

squarely held, “no court has jurisdiction to entertain a petition for habeas corpus unless it is

alleged that the prisoner is entitled to immediate discharge.” Dunn v. Jenkins, 268 Ind. 478,

479-80, 377 N.E.2d 868, 870 (1978). Even if Wood was entitled to the forty-nine days of

credit time, he would not be eligible for immediate release. Consequently, the trial court

correctly denied Wood’s habeas corpus petition.

       The judgment of the trial court is affirmed.

MATHIAS, J., and PYLE, J., concur.




                                               3